Citation Nr: 0729738	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for osteoarthritis of 
the right knee.

3.  Entitlement to service connection for osteoarthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to October 
1978, with additional prior active duty while a cadet at the 
U.S. Air Force Academy.  See 38 C.F.R. § 3.6(b)(4) (2007).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions dated in April 2002 and September 
2002.  

The Board notes that there has been some confusion as to 
which issues are certified in this appeal, in addition to the 
claims for service connection for lower back pain, for right 
knee osteoarthritis, and for left knee osteoarthritis, as 
listed in the caption.  The VA Form 8 (certification of 
appeal) lists several additional issues as being on appeal: 
bilateral hearing loss disability; and a fracture of the 
right great toe.  Also, in a July 2007 brief, the veteran's 
representative included several additional issues in this 
appeal: a claim for a 10 percent rating based on multiple, 
noncompensable service-connected disabilities and claims for 
service connection for diabetes mellitus, type 2; for 
bilateral hearing loss disability; and for a left wrist 
fracture.  But on his December 2003 substantive appeal, the 
veteran specifically limited his appeal to three service 
connection claims: lower back pain, right knee 
osteoarthritis, and left knee osteoarthritis.  However, the 
RO awarded service connection for diabetes mellitus in an 
October 2003 decision.  This award of service connection 
rendered that appeal moot.  Moreover, the veteran had never 
perfected an appeal as to that issue.  Also, the assignment 
of compensable disability ratings for several service-
connected disabilities has mooted any claim for a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities.

The Board notes that in November 2002, the veteran had 
requested a hearing before the Board.  However, in December 
2003, he specifically indicated that he did not wish to have 
a Board hearing.  Therefore, the Board considers his request 
for a Board hearing to have been withdrawn.  

In August 2004, the veteran also requested an update as to 
the status of a claim for coronary artery disease as 
secondary to diabetes mellitus.  As noted above, the RO has 
awarded service connection for diabetes mellitus, but it has 
not addressed the issue of coronary artery disease.  
Therefore, the Board refers this issue to the RO for its 
consideration in the first instance, as appropriate.

The claims for service connection for osteoarthritis of the 
left knee is addressed in the REMAND part of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the low back and right knee service connection 
claims, explained who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of these claims.

2.  The veteran's current moderate arthrosis and minimal 
retrolisthesis at multiple levels of the lumbosacral spine 
was manifested many years after service and has not been 
related by competent evidence to his active service or to any 
incident in or aspect of that service.

3.  The veteran's current osteoarthritis of the right knee 
was manifested many years after service and has not been 
related by competent evidence to his active service or to any 
incident in or aspect of that service.


CONCLUSIONS OF LAW

1.  Lower back pain, including moderate arthrosis and minimal 
retrolisthesis at multiple levels of the lumbosacral spine, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  Osteoarthritis of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2002; rating decisions in 
April 2002 (left knee claim) and September 2002 (lower back 
pain, right knee claims); and a statement of the case in 
October 2003.  The May 2002 letter preceded the initial RO 
adjudication on the right knee and low back claims (September 
2002), and it essentially complied with VA's notification 
duties regarding service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the October 2003 statement of the 
case).  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records.  VA has also examined the veteran on several 
occasions.  Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  

The veteran seeks service connection for lower back pain and 
for right knee osteoarthritis.  He attributes the right knee 
condition to a 1974 racquetball injury.  He also attributes 
both of these conditions to parachute jumps during training.  
His representative indicates that the veteran performed five 
parachute jumps.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In addition, arthritis is presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 
38 C.F.R. § 3.310, effective October 7, 2006).  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2007).

Lower back pain

According to a May 2002 letter from the Office of the 
Registrar of the U.S. Air Force Academy, the veteran had 
attended Airborne Jump School during the summer of 1968.  See 
38 C.F.R. § 3.6(b)(4) (2007) (regarding U.S. Air Force 
Academy status).  

According to the service medical records, the veteran was 
treated for a bruised back after being hit by a laundry cart 
in April 1968.  He complained of recurrent low back pain in 
August 1969, while a cadet at the U.S. Air Force Academy.  
The impression was back strain, but an X-ray was negative.  
On his September 1978 separation medical history report, the 
veteran remarked that he had bone, joint, or other deformity 
and recurrent back pain.  But on the accompanying separation 
physical examination, his veteran's spine was found to be 
clinically normal.  There was only a notation of "low back 
pain with physical labor - resolved with rest and no physical 
labor."  (Emphasis added.)  

On a September 1978 VA application for benefits (which 
eventually served as the basis for the low back pain claim), 
the veteran noted that he had lower back pain with only 
minimal exercise from 1969.

On a VA examination in September 2003, the diagnoses included 
moderate arthrosis and minimal retrolisthesis at multiple 
levels of the lumbosacral spine.  The examiner commented that 
it is not at least as likely as not that the veteran's back 
condition was related to his service-connected right great 
toe fracture.

In February 2007, the veteran submitted an undated letter 
from a non-VA chiropractor (Brian J. Smith, D.C.), who wrote 
as follows:

I saw and treated [the veteran] on 6-26-06.  He 
stated that he had back pain and stiffness that 
was complicated by injuries to his knees.  In 
consultation he reported that he believed his knee 
injuries started from the impact of parachute 
training while serving in the military.

It is my professional opinion that it is probable 
that his knee derangement began from impacts 
during training.  Looking at the article listed 
below it also states that knee injuries during 
parachuting are one of the more common types of 
injuries recorded.  [Emphasis added.]

The chiropractor also attached an article discussing military 
parachuting injuries.  Notably, the chiropractor made no 
comment regarding the veteran's back condition.  Although he 
did recount the veteran's own beliefs about the etiology of 
any back condition, that mere recitation did not elevate the 
veteran's opinion to an opinion that that can be deemed 
competent on the issues of diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
generally not competent to provide opinion on matters 
regarding knowledge of medical principles, such as 
causation).  

Based on this evidence, the Board is persuaded by the service 
medical records' indication that the veteran's low back pain 
had resolved by the time of his September 1978 separation 
from service.  The September 2003 VA examination discounted 
the contention that the veteran's current low back condition 
was related to his service-connected right great toe 
fracture.  However, the service medical records reflect that 
any in-service back pain from 1969 had resolved clinically by 
the time of his September 1978 separation from active 
service.  Regrettably, not even the chiropractor's letter is 
helpful on this point.  As noted above, the chiropractor 
noted the veteran's beliefs regarding the impact of his 
parachute jumps on his low back pain.  But the chiropractor 
specifically commented only about the veteran's knees, not 
his lower back condition.  Therefore, aside from the 
veteran's own statements about the etiology of his current 
low back condition, see Espiritu, supra, there is no evidence 
to relate any current low back condition to the veteran's 
active service or to any other aspect of his service, 
including any service-connected disability.

In sum, the evidence indicates that the veteran currently has 
moderate arthrosis and minimal retrolisthesis at multiple 
levels of the lumbosacral spine, but that it is not related 
to his active service.  Since the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right knee

The Board now addresses the veteran's claim for service 
connection for osteoarthritis of the right knee.  The left 
knee is the subject of the REMAND part of this decision.

According to a May 2002 letter from the Office of the 
Registrar of the U.S. Air Force Academy, the veteran had 
attended Airborne Jump School during the summer of 1968.  See 
38 C.F.R. § 3.6(b)(4) (regarding U.S. Air Force Academy 
status).  

In October 1970, the veteran sustained a sprain of the right 
knee medial collateral ligament; treatment consisted of using 
crutches or a cane and whirlpool treatment.  Indeed, 
immediately after whirlpool treatment, he indicated that he 
was "free of pan" and that he wished to be discharged after 
this initial treatment.  

In October 1976, he sought treatment for trauma to the back 
of the knee on the right side while playing paddleball.  The 
impression was a muscle strain.  He was given an Ace wrap and 
advised to go to the orthopedic clinic if problems persisted 
the following day.  Several days later, in November 1976, he 
sought additional evaluation because of occasional pain 
posteriorly.  He had full range of right knee motion, without 
effusion or ligamentous instability.  There only was slight 
tenderness over the lateral hamstrings.  X-rays were 
negative.  The impression was a mild hamstring strain.  He 
was advised to wear an Ace wrap or knee cage for several 
weeks if engaging in sports activities.  However, he did not 
seek any additional treatment, according to the service 
medical records.  On his September 1978 separation physical 
examination, his lower extremities were clinically normal.  
On his September 1978 separation medical history report, the 
veteran denied having a trick or locked knee.  

The veteran was seen in August 1994 for recent onset of left 
knee pain.  It was noted that he had had right knee pain, but 
that the left knee pain was new.  The diagnosis was bilateral 
knee pain, left knee medial strain.  

There also are indications that the veteran underwent 
arthroscopic knee surgeries in the mid-1990s.  

According to non-VA medical records from February 1999, the 
veteran had a history of "numerous wear and tear injuries of 
both knees in football, baseball and ra[c]quetball."  

In April 2000, the veteran was treated by a non-VA doctor 
with a history of bilateral knee pain that had started in the 
early 1990s.  

On non-VA treatment in June 2001, a treating doctor noted 
that the severity and abruptness of the veteran's symptoms 
was somewhat atypical for osteoarthritis, but that 
osteoarthritis was responsible for his symptoms.  The doctor 
also commented that the veteran had not had any acute trauma 
or other events "that would lead me to think that he has had 
a different cause of this."  

In January 2002, a treating non-VA doctor of internal 
medicine (Peter J. Ganzer, M.D.) wrote that he the veteran 
had been treated "for some time" or osteoarthritis of both 
knees.  The doctor opined as follows: 

"Although it would certainly be impossible to 
know for certain, it is certainly possible that 
some of his previous activities in the armed 
services could have contributed to these problems.  
Specifically, some of his work with parachuting 
might be considered possibly connected."  

However, on a June 2002 VA joints examination, the examining 
VA doctor noted that the veteran had presented with a history 
of injury of both knees during his parachuting exercises, as 
well as a 1974 racquetball injury.  However, this doctor 
concluded that the veteran's "right knee condition does not 
give me any evidence to connect his current condition with 
service connected right knee injury."

Also, on a VA examination in September 2003, the diagnoses 
included bilateral knee arthroscopies in the 1990s and 
degenerative joint disease of both knees.  The examiner 
commented that it is not at least as likely as not that the 
veteran's knee conditions were related to his service-
connected right great toe fracture.

In this case, Dr. Ganzer's opinion appears to be favorable to 
the veteran's claim.  However, even that doctor specifically 
cautioned that his opinion was speculative.  Also, it appears 
that this doctor is a doctor of internal medicine, not an 
orthopedic specialist.  Indeed, the record reflects that the 
veteran received more specialized orthopedic treatment from 
another non-VA doctor (whose records are in the claims file).  

By contrast, the June 2002 VA examination commented on the 
veteran's in-service injuries as well as the veteran's 
reported post-parachuting knee injuries.  Despite this 
history, the examining VA doctor specifically found no 
relationship between the veteran's current right knee 
osteoarthritis and any incident or aspect of the veteran's 
active service.

Moreover, the service medical records reflect that in-service 
complaints consisted of strains and that these symptoms were 
no longer present at separation from service.  And the post-
service medical records reflect that the veteran reported 
onset of right knee pain in the early 1990s.  Also, 
significantly, in June 2001, a treating non-VA doctor 
remarked that the veteran had not had any acute trauma or 
other events "that would lead me to think that he has had a 
different cause of" his right knee symptoms; thus, this 
doctor attributed the symptoms to osteoarthritis, but not to 
any trauma, including any in-service incidents.

In sum, the evidence indicates that the veteran currently has 
osteoarthritis of the right knee, but that it is not related 
to his active service.  Since the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Service connection for lower back pain is denied.

2.  Service connection for osteoarthritis of the right knee 
is denied.




REMAND

Left knee

In December 1969, the veteran had a strain of the left medial 
collateral ligament, while a cadet at the U.S. Air Force 
Academy.  See 38 C.F.R. § 3.6(b)(4) (2007).  

According to non-VA medical records from February 1999, the 
veteran had a history of "numerous wear and tear injuries of 
both knees in football, baseball and ra[c]quetball."  

In January 2002, a treating non-VA doctor of internal 
medicine (Peter J. Ganzer, M.D.) wrote that he the veteran 
had been treated "for some time" or osteoarthritis of both 
knees.  The doctor opined as follows: 

"Although it would certainly be impossible to 
know for certain, it is certainly possible that 
some of his previous activities in the armed 
services could have contributed to these problems.  
Specifically, some of his work with parachuting 
might be considered possibly connected."  

On a June 2002 VA joints examination, the examining VA doctor 
noted that the veteran had presented with a history of injury 
of both knees during his parachuting exercises, as well as a 
1974 racquetball injury.  However, this doctor concluded that 
the veteran's "right knee condition does not give me any 
evidence to connect his current condition with service 
connected right knee injury."

Also, on a VA examination in September 2003, the diagnoses 
included bilateral knee arthroscopies in the 1990s and 
degenerative joint disease of both knees.  The examiner 
commented that it is not at least as likely as not that the 
veteran's knee conditions were related to his service-
connected right great toe fracture.

Unlike the claim for service connection for osteoarthritis of 
the right knee, the claim for service connection for 
osteoarthritis of the left knee requires additional 
development. The June 2002 VA examination addressed the 
veteran's in-service knee injuries and parachute jumps only 
with regard to the right knee.  On its face, the June 2002 VA 
examination did not address the veteran's left knee.  
Therefore, clarification is needed. 

Accordingly, this claim is REMANDED for the following 
actions:


1.  Schedule the veteran for an 
examination to assess the current 
nature and etiology of any left knee 
condition.  Provide the claims file to 
the examiner.  The examiner should 
discuss the veteran's service medical 
records and the veteran's parachute 
jumps during training at the U.S. Air 
Force Academy.  The examiner should 
discuss whether it is at least as 
likely as not that any current left 
knee condition is related to the 
veteran's active service, including a 
strain of the left medial collateral 
ligament in December 1969 and any 
parachute jumping during service.  

2.  Then readjudicate the claim for 
service connection for osteoarthritis 
of the left knee.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.


The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


